Title: Mercy Otis Warren to Abigail Adams, 22 September 1787
From: Warren, Mercy Otis
To: Adams, Abigail


        
          Milton Sept 22 1787
        
        I thank my dear Mrs Adams for Mrs Montagues observation, on the writings of shakespear which I received by Calihan.
        though every part of your letters always Give me pleasure I found a Certain Satisfaction peculiar in that paragraph in your last which Gives an intimation that you mean to return to America in The Spring. uncertain as all human events are I cannot but look forward & in a degree anticipate the pleasure of haveing Friends I so highly esteem again in my Neighbourhood. & even if we should leave milton the distance to plimouth will appear very inconsiderable to so Great a traviller. But here reflection Gives a check to expectation—and when I survey the changes of time & the large portion I have already trodden over I Cannot have a right to Calculate for much: on this side the Grave. That silent asylum has my dear madam enwraped many you loved on this side the atlantic since you left us. You are doubtless prepared to see new tenants in the hospitable manssion of your uncle & aunt Smith.—
        I Go this afternoon to Visit the Good Mrs allen who has lately recevied the sad tidings of the Death of her husband, who made his exit in the Carolinas where he was about to remove his Family.
        Politics I shall leave till the next conveyance at least. as a dead Calm reigns among us that I fear will be suceeded by contrary appearances when the doings of The Convention are divulged or at least before we have a strong permanent a Wise tranquil & Free Goverment: many are dispossed to adapt the result of Their deliberations be they what they may: others are perversly bent on opposition though ever so well digested a Federal plan may appear: a third Class will as obstinatly oppose what appears to them wrong as they will decidedly support whatever they think right: or that tends to the General welfare.— well—half a page on a subject I just promissed not to touch. thus the Itch of scribling often betrays us into inconsistancy & somtimes exposses to other inconveniencies—but silence is impossed on my pen with regard to one of my most Respecteed & most punctual Correspondents had Mr Adams Condesended even to answer it would not have been so severe as a total neglect. and was it not for one circumstance I should suppose by the uniform reserve of the whole Family that a packet sent by Calihan to the american minister never reached his hand. if it did he will Gratify my curiosity by the monosyllable Yes & I will not wound his delacacy by urging him to say more—
        I am very sorry to hear you do not enjoy perfect health. but hope if your excussions over the pleasant Island of Great Britain dos not restore. a Voyage to america will reestablish a Blessing so necessary for the enjoyment of all Others.
        Mr Warrens most Friedly regards to You & Yours accompany the best wishes of one who is happy in subscribing / Mr Adams & Your ever / affectionate Friend
        M Warren
      